United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                            No. 05-60271                     November 17, 2005
                                 -1-
                                                          Charles R. Fulbruge III
                IN THE UNITED STATES COURT OF APPEALS             Clerk
                        FOR THE FIFTH CIRCUIT



                            No. 05-60271
                          Summary Calendar



SYED MUHAMMED SHUJA BAKHAT TAHA,

                                     Petitioner,

versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL

                                     Respondent.

                      --------------------
          Appeal from the Board of Immigration Appeals
                         (A-79-010-527)
                      --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an immigration case in which the petitioner, Taha,

seeks review of a final order of the Board of Immigration Appeals

(BIA) dismissing petitioner’s appeal from the decision from the

immigration judge finding petitioner removable as charged and

denying his motion for a continuance and to suppress evidence.

Petitioner filed a timely petition for review and this court has

jurisdiction.

     We have carefully reviewed the briefs and the order of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-60271
                                 -2-

BIA.    For the reasons stated by the BIA in its order which

affirmed the decisions of the immigration judge, we find no

reversible error and affirm the decision of the BIA.

       AFFIRMED.